DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 15 and 20 are objected to because of the following informalities:   
Claim 8 line 1 includes the limitation “the at least one first sensor”.  This limitation should be changed to state “the at least one first sensor assembly” for consistency
Claim 15 line 2: “the position” lacks proper antecedent basis in the claim
Claim 20 line 4 includes the limitation “and a the unique position offset”.  This limitation should be changed to state “and a unique position offset”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 4 includes the limitation “wherein the second sensor assembly comprises”.  However there is a lack of antecedent basis for “the second sensor assembly” as the claims previously describe at least one second sensor assembly.  It is unclear whether applicants intend to reference the at least one second sensor assembly, or further limit the at least one second sensor assembly to a single second sensor assembly.  For examining purposes, this limitation is interpreted as stating “wherein the at least one second sensor assembly comprises”.  
Claim 8 includes the limitation “wherein the at least one sensor and at least”.  However there is a lack of antecedent basis for “the at least one sensor” as the claim previously describes a plurality of sensors.  It is unclear whether applicants intend to reference the plurality of sensors, or further limit the plurality of sensors to at least one sensor.  For examining purposes, this limitation is interpreted as stating “wherein the at least one sensor and at least”.  
Claim 20 includes the limitation “based on at least one of the tag of each landing”.  However there is a lack of antecedent basis for “the tag” as the claim previously describes at least one tag.  It is unclear whether applicants intend to reference the at least one tag, or further limit the at least one tag to a single tag.  For examining purposes, this limitation is interpreted as stating “based on at least one of the at least one tag of each landing”.
Claims 9 and 10 depend from claim 8 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 11, 12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huff et al. (US 2015/0217968 A1).
Claim 1: Huff et al. discloses an elevator system comprising an elevator machine operably connected to an elevator car located within an elevator shaft having a plurality of landings, where a first sensor assembly (sensor 108) is shown in Fig. 6 to be attached to the elevator car (elevator cab 102) and a plurality of second sensor assemblies (target 110) are arranged at each floor level within the elevator shaft.  The second sensor assemblies interact with the first sensor assembly such that a computing system in communication with the first sensor assembly receives signals from the first sensor assembly (page 2 ¶ [0020]).  The first sensor assembly and the second sensor assemblies form a contactless position sensing system, as shown in Fig. 6, for determining a position of the elevator car within the elevator shaft (page 2 ¶ [0020]).  
Claim 4: Huff et al. discloses a system, as stated above, where the second sensor assembly includes a passive cooperating tag (118) (page 2 ¶ [0020]), as shown in Fig. 6.  
Claim 5: Huff et al. discloses a system as stated above, where the second sensor assemblies are shown in Fig. 6 to comprise a plurality of second sensor assemblies, and each landing of the elevator shaft includes an associated second sensor assembly of the plurality of sensor assemblies (page 2 ¶ [0017]).
Claim 11: Huff et al. discloses a system as stated above, where the first sensor assembly is mounted to a toe guard (strut 112) of the elevator car, as can be seen from Fig. 6.
Claim 12: Huff et al. discloses a system as stated above, where an elevator controller (control system 114) is in communication with the computing system, and arranged to control operation of (raise and lower) the elevator car within the elevator shaft (page 2 ¶ [0020]).
Claim 15: Huff et al. discloses a system as stated above, where an elevator controller (control system 114) controls a position of the elevator car by raising or lowering based on the determined position of the elevator car (page 2 ¶ [0020]).
Claim 16: Huff et al. discloses a system as stated above, where the elevator controller controls a leveling operation of the elevator car relative to a landing based on the determined position of the elevator car (page 3 ¶ [0030]).
Claim 17: Huff et al. discloses a method for installing an elevator car (elevator cab 102) shown in Fig. 6 to be within an elevator shaft having a plurality of landings, where a first sensor assembly (sensor 108) is shown to be installed on the elevator car .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-10, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being obvious over Huff et al. (US 2015/0217968 A1).
Claims 6 and 19: Huff et al. discloses a system and method as stated above, where the second sensor assembly is shown in Fig. 6 to comprise a tag (118) associated with a single landing, which is interactive with interrogator (116) of the first sensor assembly (page 2 ¶ [0020]).  This reference fails to disclose the second sensor 
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second sensor assemblies to each include a second tag associated with a second single landing, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The first and second tags then would be independently interactive with the first sensor assembly.  Doing so would provide unique “location identity reading apparatuses” as taught in Huff et al. (page 2 ¶ [0020]), which would be associated with individual landings.
Claim 8: Huff et al. discloses a system as stated above, where the first sensor is shown in Fig. 6 to comprise a plurality of sensors (sensor 108, interrogator 116), and the second sensor assembly comprises a tag (118) associated with a landing, where a sensor and a tag define a sensor pair (page 2 ¶ [0020]).  This reference fails to disclose the second sensor assemblies to comprise a plurality of tags.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second sensor assemblies to comprise a plurality of tags associated with a different single landings, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so would provide unique “location identity reading apparatuses” as taught in Huff et al. (page 2 ¶ [0020]), which would be associated with individual landings.
Claim 9: Huff et al. discloses a system as stated above, where a unique position offset among the tags in the second sensor assemblies within the elevator shaft is measurable to determine a landing within the elevator shaft (page 2 ¶ [0020]).  
Claim 10: Huff et al. discloses a system as stated above, where the plurality of sensors and plurality of tags define overlapping detection regions for detecting movement into and out of proximity (page 5 claim 10), as can be seen from Fig. 4.
Claim 13: Huff et al. discloses a system as stated above, but fails to disclose the computing system to be an integral component of the elevator controller.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the computing system to be an integral component of the elevator controller, since it has been held that making various elements into an integral structure involves only routine skill in the art.  In re Larson, 340 F.2d 965,968,144 USPQ 347,347 (CCPA 1965).  Doing so would ensure proper communication between components without risk of external interference.
Claim 14: Huff et al. discloses a system as stated above, where the computing system detects a location of the elevator car within the elevator shaft based on a detection of a tag (118) of the second sensor assembly (page 2 ¶ [0020]) associated with a single landing, as shown in Fig. 6.  Therefore the tag is in a unique position associated with said single landing.  This reference fails to disclose the second sensor assemblies to include a plurality of tags.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second sensor assemblies to comprise a plurality of tags associated with a different single landings, since it has been St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so would provide unique “location identity reading apparatuses” as taught in Huff et al. (page 2 ¶ [0020]), which would be associated with individual landings.
Claims 2, 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 2015/0217968 A1) in view of Howard et al. (US 2010/0001718 A1).
Claim 2: Huff et al. discloses a system as stated above, where the first sensor assembly is shown in Fig. 4 to include coils (222, 226) (page 4 ¶ [0033]).  This reference fails to disclose the first sensor assembly to comprise a transmit coil and two receive coils.
However Howard et al. teaches a system, where a sensor assembly includes a transmit coil (transmit winding 1c) and two receive coils (receive winding 1a, 1b) (page 3 ¶ [0056]).
Given the teachings of Howard et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Huff et al. with providing the first sensor assembly to comprise a transmit coil and two receive coils.  Doing so would provide “improvement in measurement resolution” as taught in Howard et al. (page 5 ¶ [0068]).
Claim 3: Huff et al. modified by Howard et al. discloses a system as stated above, where the two receive coils are shown in Howard et al. to comprise a sine coil (sinusoidal receive winding 1a) and a cosine coil (cosinusoidal receive winding 1b) (page 3 ¶ [0056]).
Claim 18: Huff et al. discloses a method, as stated above, where the second sensor assembly includes a passive cooperating tag (118) (page 2 ¶ [0020]), as shown in Fig. 6.  This reference fails to disclose the first sensor assembly to comprise transmit and receive coils. This reference further fails to disclose each second sensor assembly to comprise a passive cooperating tag.
However Howard et al. teaches a system, where a sensor assembly includes a transmit coil (transmit winding 1c) and two receive coils (receive winding 1a, 1b) (page 3 ¶ [0056]).
Given the teachings of Howard et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Huff et al. with providing the first sensor assembly to comprise a transmit coil and two receive coils.  Doing so would provide “improvement in measurement resolution” as taught in Howard et al. (page 5 ¶ [0068]). These references fail to disclose each second sensor assembly to comprise a passive cooperating tag.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each second sensor assembly to comprise a passive cooperating tag, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so would provide unique “location identity reading apparatuses” as taught in Huff et al. (page 2 ¶ [0020]), which would be associated with individual landings.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 2015/0217968 A1) in view of Kattainen et al. (US 7,546,903 B2).
Claim 7: Huff et al. discloses a system as stated above, where the second sensor assembly is shown in Fig. 6 to include a tag (118) (page 2 ¶ [0020]).  This reference fails to disclose the tag to have a predetermined frequency to be set to identify a specific landing.
However Kattainen et al. teaches a system, where predetermined frequencies are set to identify a specific landing (column 5 lines 11-13).
Given the teachings of Kattainen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Huff et al. with providing the tag to have a predetermined frequency to be set to identify a specific landing.  Doing so would “allow the elevator system to recover e.g. after a power failure, because the position of the elevator in the elevator shaft can be determined by driving the elevator to the next floor level” as taught in Kattainen et al. (column 5 lines 14-17).
Claim 20: Huff et al. discloses a method as stated above, where the second sensor assembly is shown in Fig. 6 to include a tag (118) associated with a single landing, where a specific landing is identified based on the tag of its associated landing (page 2 ¶ [0020]).  This reference fails to disclose each second sensor assembly to comprise at least one tag.  This reference further fails to disclose the tags to have a predetermined frequency to be set to identify a specific landing and a unique position offset among the tags.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each second sensor assembly to comprise a tag associated with a different single landings, since it has been held that a St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The tags then would have a unique position offset among the tags.  Doing so would provide unique “location identity reading apparatuses” as taught in Huff et al. (page 2 ¶ [0020]), which would be associated with individual landings. This reference fails to disclose the tags to have a predetermined frequency to be set to identify a specific landing.
However Kattainen et al. teaches a method, where predetermined frequencies are set to identify a specific landing (column 5 lines 11-13).
Given the teachings of Kattainen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Huff et al. with providing the tag to have a predetermined frequency to be set to identify a specific landing.  Doing so would “allow the elevator system to recover e.g. after a power failure, because the position of the elevator in the elevator shaft can be determined by driving the elevator to the next floor level” as taught in Kattainen et al. (column 5 lines 14-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             September 30, 2021